1    ROBIN C. BEVIER, SBN #127999
     LILIT A. MINASYAN, SBN #309295
2    THE LAW OFFICES OF ROBIN CLARK BEVIER
     & ASSOCIATES, PC
3
     2479 Sunrise Blvd
4    Gold River, CA 95670
     Telephone: 916.858.0904
5    Facsimile: 916.859.4895
     Email: rbevier@robinbevier.com
6    Attorney for Defendant,
     CATALINA HILLESTAD
7

8

9
                          UNITED STATES DISTRICT COURT
10
                         EASTERN DISTRICT OF CALIFORNIA
11

12
     SECURIAN LIFE INSURANCE              No.   2:19-CV-00257-WBS-AC
13   COMPANY
                                          ORDER GRANTING DEFENDANT’S
14                Plaintiff,              MOTION FOR JUDGMENT ON THE
                                          PLEADINGS
15       v.
16   CATALINA HILLESTAD; PAMELA
     HILLESTAD, AS TRUSTEE OF THE
17   HILLESTAD TRUST DATED 12-1-
     2008; AND DOES 1-15,
18
                  Defendant.
19

20
21

22

23

24

25

26
27

28
                                           1
                             CASE NO. 2:19-CV-00257-WBS-AC
      [PROPOSED] ORDER GRANDING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
1
            BEFORE THIS COURT is Defendant’s Motion for Judgment on the
2
     Pleadings.       (Docket   No.      19)       Securian     Life       filed   this
3

4    interpleader    action   due   to   the     existence    of     two   potentially

5    competing claims to the proceeds of decedent Scott C. Hillestad’s

6    life     insurance   policy:     the      Hillestad     Trust     and    Catalina
7    Hillestad.    (Compl. (Docket No. 1).)
8
            Because default has been entered against Pamela Hillestad
9
     (Docket No. 9.), the only other claimant in this action, and the
10
     moving papers support the motion, the Court hereby finds and
11
     ORDERS that Defendant Catalina Hillestad’s Motion for Judgment on
12

13   the Pleadings is GRANTED.

14          It is therefore ORDERED that Judgment is entered in favor of

15   Defendant Catalina Hillestad.
16          IT IS SO ORDERED.
17
     Dated:    September 12, 2019
18

19

20
21

22

23

24

25

26
27

28
                                           2
                             CASE NO. 2:19-CV-00257-WBS-AC
      [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
